                          Case 19-23683-RAM         Doc 38     Filed 11/02/20      Page 1 of 2




              ORDERED in the Southern District of Florida on October 30, 2020.




                                                                          Robert A. Mark, Judge
                                                                          United States Bankruptcy Court
_____________________________________________________________________________




                                        UNITED STATES BANKRUPTCY COURT
                                         SOUTHERN DISTRICT OF FLORIDA
                                                www.flsb.uscourts.gov

          In re: Liannys Fidalgo                                      Case No. 19-23683-RAM

                                                                      Chapter 13

                 Debtor(s)      /

                ORDER SUSTAINING DEBTOR’S OBJECTION TO CLAIM OF BANK OF AMERICA

                 This matter having been considered without hearing upon the Debtor's Objection to Claim[s] of
          Bank of America [DE #__34__], and the objector by submitting this form order having represented that
          the objection was served on the parties listed below, that the 30-day response time provided by Local Rule
          3007-1(D) has expired, that no one listed below has filed, or served on the objector, a response to the
          objection, and that the relief to be granted in this order is the identical relief requested in the objection,
          and this court having considered the basis for the objection to the claim, it is

          ORDERED that Debtor's objection to the following claim is sustained:

          Claim holder                                Claim No.
          Bank of America, N.A.                       17-1
          Disposition: The claim is allowed as filed with no distribution from the Chapter 13 Trustee.
                                                              ###
  LF-24 (rev. 12/01/09)                                Page 1 of 2
                        Case 19-23683-RAM         Doc 38     Filed 11/02/20     Page 2 of 2




        Submitted by:
        Robert Sanchez, P.A.,
        355 W 49 ST,
        Hialeah, FL 33012
        (305) 687-8008

        Robert Sanchez, P.A shall serve a copy of the signed order on all required parties and file with the court a
        certificate of service conforming with Local Rule 2002-1(F).




LF-24 (rev. 12/01/09)                                Page 2 of 2
